Citation Nr: 1441138	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-25 092	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a left shoulder injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction rests with the RO in Atlanta, Georgia, from which the appeal was certified.  

The Veteran's appeal was remanded in June 2013 and January 2014 so that his requested Board hearing could be scheduled.  He ultimately testified at a May 2014 hearing held by videoconference from the RO, a transcript of which is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his May 2014 Board hearing, the Veteran indicated that he had received treatment at two VA facilities: the Community Based Outpatient Clinic (CBOC) in Albany, Georgia, and the Carl Vinson VA Medical Center (VAMC) in Dublin, Georgia, beginning in the year 2000.  Review shows that the only records associated with the claims file are from the Albany CBOC, dated from November 2005 to February 2007.  The remaining records must be obtained on remand.

Further, the Veteran asserts that he sustained a left shoulder injury during service, and experienced left shoulder symptoms after service.  He is competent to report that he experienced left shoulder symptoms during and after service, as they are observable through the five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Despite assertions of an in-service injury and current symptoms, review of the record does not reflect sufficient evidence to determine whether the Veteran has a current left shoulder disability, and if so, whether it is related to his military service.  Remand is required so that a VA examination can be scheduled to evaluate the Veteran's clinical picture.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete copies of VA treatment records dated from January 2000 to the present, other than those already of record, from the Albany, Georgia CBOC and the Carl Vinson VAMC in Dublin, Georgia.  Associate these records with the claims file. All efforts to obtain records should be fully documented in the record.

2.  After associating any pertinent outstanding records with the claims folder, afford the Veteran a VA examination to determine the nature, extent and severity his claimed left shoulder disability.  The claims folder should be made available and reviewed by the examiner.  Any and all indicated tests and studies should be conducted.

Based on a review of the evidence contained in the claims file, the examiner must opine as to whether it is at least as likely as not that any diagnosed left shoulder disability had its onset during service or is otherwise etiologically related to the Veteran's service.  The examiner should also discuss the competent and credible lay evidence regarding the in-service and post-service left shoulder symptoms to which the Veteran testified at his May 2014 Board hearing.  

A complete, fully-reasoned rationale that includes a discussion of the pertinent evidence in the claims file and medical principles used in forming the opinion should be included.  If the examiner is unable to offer an opinion, it is essential that a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge, is given.

3.  Then, readjudicate the claim.  The Veteran must be furnished a supplemental statement of the case and given a reasonable period in which to respond before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



